Russell, J.
1. The verdict was not, for any reason assigned, erroneous.
2. The admissions of the State’s counsel were not at variance with the allegations in the indictment, and the verdict of guilty was authorized by the evidence.
3. When, in the course of a judicial investigation, an attorney at law, by the authority or permission of the court, administers the oath to a witness, he does so in behalf of the court. Consequently it may properly be alleged in an indictment assigning perjury upon the testimony of such a witness, delivered in a court of inquiry, that the oath was administered by the presiding magistrate.
4. A conviction of the offense of perjury is authorized when the evidence shows that on the prior investigation, the accused testified wilfully, knowingly, absolutely, and falsely, in substance, to the effect alleged in the indictment. It is not necessary that the proof as to the alleged false testimony shall correspond literally with the allegations of the indictment.
5. None of the assignments of error based upon a variance between the allegations of the indictment and the proof are sustained by the record.

Judgment affirmed.